*900OPINION.
Green:
Since the petitioner kept his accounts on a cash receipls and disbursements basis, taxes assessed but not paid are not deductible items. He has failed to offer any convincing proof as to any of the other deductions claimed, and accordingly the Commissioner’s determination with reference thereto should be sustained.
The Commissioner in his amended answer has placed in issue the deductibility of $1,575 allowed as a loss in connection with a real estate transaction in 1920. The petitioner, in 1919, purchased certain interests in 80 acres of land at a cost of $1,975. Litigation in 1920 showed that in place of acquiring fee simple title to the property, he acquired only a one-seventh interest in the same. A deduction of six-sevenths of the cost was allowed in computing the net income for 1920. The one-seventh interest cost $1,975 and no gain or loss is sustained until the transaction is closed by sale or other disposition.

Judgment will he entered on 15 days' notice, wider Rule 50.

Considered by Sternhagen and Arttndell. .